Citation Nr: 1019258	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-09 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lumbosacral instability with degenerative disc disease (DDD), 
now styled as a back disorder, claimed as post-operative 
lumbosacral fusion at L5-S1. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
eye condition, now styled as impairment of the eyes, vision 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The July 2006 rating decision also 
denied the Veteran's claims of entitlement to service 
connection for impairment of eyes, vision loss, and post-
operative lumbosacral fusion at L5-S1, on the bases that new 
and material evidence sufficient to reopen the previously 
denied claims had not been received.

In March 2007 a Decision Review Officer (DRO) granted the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss.  Thus, the Board will confine its 
consideration to the issues set forth on the decision title 
page.

The Board notes that during the appellate period the Veteran 
has been represented by the Disabled American Veterans.  A VA 
Form 21-22, Appointment of Veteran's Service Organization as 
Claimant's Representative, dated in April 2007, is associated 
with the claims file.  The Veteran, at the time of his June 
2007 VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, authorized 
disclosure of sensitive information to a private attorney.  
There is, however, no appointment of such attorney associated 
with the claims file, and no private attorney has submitted 
an argument or evidence on the Veteran's behalf.  Thus, there 
is no evidence that the current VA Form 21-22, appointing the 
Disabled American Veterans as the Veteran's representative, 
has been rendered invalid. 

The issue of entitlement to service connection for a back 
disorder, addressed in the REMAND portion of the decision 
below, is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for lumbosacral instability with DDD was previously denied in 
an April 1974 rating decision.  The Veteran was notified of 
that decision but failed to perfect a timely appeal.  The 
decision became final.

2.  The evidence as to the Veteran's claim of entitlement to 
service connection for a back disorder received since the 
last final denial in April 1974 is new, in that it is not 
cumulative and was not previously considered by decision 
makers, and it is also material because it raises a 
reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran's claim of entitlement to service connection 
for an eye condition was previously denied in a May 1976 
rating decision.  The Veteran was notified of that decision 
but failed to perfect a timely appeal.  The decision became 
final.

4.  The evidence as to the Veteran's claim of entitlement to 
service connection for impairment of the eyes, vision loss, 
received since the last final denial in May 1976 is new, in 
that it is not cumulative and was not previously considered 
by decision makers, and it is also material because it raises 
a reasonable possibility of substantiating the Veteran's 
claim.

5.  The probative evidence of record demonstrates that the 
Veteran's impairment of the eyes, vision loss, is not related 
to his service or to any incident therein.


CONCLUSIONS OF LAW

1.  The April 1974 rating decision that denied the Veteran's 
claim of entitlement to service connection for lumbosacral 
instability with DDD is final.  38 U.S.C.A.        § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2009).

2.  New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for a 
back disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2009).

3.  The May 1976 rating decision that denied the Veteran's 
claim of entitlement to service connection for an eye 
condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2009).

4.  New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for 
impairment of the eyes, vision loss.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2009).

5.  Impairment of the eyes, vision loss, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 
1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

In letters dated in April 2006 and June 2006, sent before the 
initial adjudication of the claims, the Veteran was notified 
of the evidence not of record that was necessary to 
substantiate the claims.  He was told that he needed to 
provide the names of persons, agencies, or companies who had 
additional records to help decide his claims.  He was 
informed that VA would attempt to review his claims and 
determine what additional information was needed to process 
his claims, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  

The April 2006 and June 2006 letters also informed the 
Veteran regarding the appropriate disability rating or 
effective date to be assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Since the Board has 
concluded that the preponderance of the evidence is against 
the claim of entitlement to service connection for impairment 
of the eyes, vision loss, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, as this case involves new and material evidence, 
VA is required to look at the bases for the prior denial and 
notify the Veteran as to what evidence is necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient at the time 
of the previous denial.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis upon which the prior claim was denied.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  As to the 
Veteran's claim of entitlement to service connection for a 
back disorder, the Board finds that the requirements of Kent 
were met by the April 2006 notice.  As to the Veteran's claim 
of entitlement to service connection for impairment of the 
eyes, vision loss, the Board finds that the June 2006 notice 
satisfied the requirements of Kent. 

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes here that the issue of entitlement to service 
connection for a back disorder is remanded for further 
development.  A complete discussion of VA's duties to assist 
the Veteran in obtaining evidence necessary to substantiate 
his claim will be undertaken at the time the Board decides 
the issue on its merits, subsequent to the completion of the 
below-described remand directives. 

As to the Veteran's claim of entitlement to service 
connection for impairment of the eyes, vision loss, the 
Veteran was afforded a VA examination in July 2007 and an 
opinion was obtained.  There is no evidence indicating that 
such examination is inadequate for the Board's purposes, and 
Veteran has not asserted such. 

The Board notes that the claims file contains evidence 
indicating that the National Personnel Records Center (NPRC), 
in April 2006, determined that the Veteran's service 
treatment and personnel records may have been destroyed in a 
fire.  However, there are currently a number of service 
treatment and personnel records associated with the claims 
file.  

The Board also notes that it appears that the Veteran was in 
receipt of disability benefits from the Social Security 
Administration (SSA).  However, the Board notes that the 
Veteran is currently 73 years old.  Under 42 U.S.C. § 402, 
his SSA disability award was automatically converted to "old 
age" benefits when he turned 65.  In light of such, and the 
fact that Social Security's Document Retention Schedule 
requires the destruction of any disability records when a 
beneficiary turns 72, there is no duty to secure any records 
from that agency.  Regardless, report of an August 1988 
examination ordered by the SSA is already associated with the 
claims file and the Veteran has not alleged that any 
additional records from SSA would be pertinent, or requested 
that VA obtain any additional SSA records.  

Accordingly, all available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

In sum, as to the issue of entitlement to service connection 
for impairment of the eyes, vision loss, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled and no further action is necessary under the 
mandate of the VCAA.

New and Material Evidence

Service connection for lumbosacral instability with DDD was 
previously denied in an April 1974 rating decision, and 
service connection for an eye condition was previously denied 
in a May 1976 rating decision.  Although the RO has 
determined that new and material evidence sufficient to 
reopen the previously denied claims had not been received, 
the Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  
Barnet v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The claims of entitlement to service connection for a back 
disorder and impairment of the eyes, vision loss, may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

The Veteran filed this application to reopen his claims in 
August 2005.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  

In determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  Further, new evidence is 
sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's disability, even where it may not convince the 
Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

As to the Veteran's claim of entitlement to service 
connection for a back disorder, it appears that the evidence 
before VA at the time of the last final decision in April 
1974 included the Veteran's service treatment records, VA 
treatment records, and the Veteran's own statement.  The RO 
found that the Veteran's service treatment records were 
silent for any complaint, treatment, or diagnosis of a back 
disorder, and that VA treatment records indicated that the 
Veteran reported the onset of back pain in 1963, six years 
subsequent to his separation from service.  The Veteran's 
claim of entitlement to service connection for a back 
disorder was denied.  The April 1974 rating decision was not 
appealed and became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Newly received evidence relevant to the Veteran's claim of 
entitlement to service connection for a back disorder 
received since April 1974 includes service personnel records, 
private and VA treatment records, report of VA examination 
dated in December 1975, report of examination ordered by SSA 
dated in August 1988, and the statements of the Veteran and 
his fellow service members. 

The Board finds that the evidence as to the Veteran's claim 
of entitlement to service connection for a back disorder 
received since the last final decision in April 1974 is new 
in that it was not previously considered by agency decision 
makers, or cumulative or redundant of other evidence of 
record.  The evidence is also material in that it relates to 
an unestablished fact, specifically, lay evidence describing 
an in-service back injury.  

As to the Veteran's claim of entitlement to service 
connection for impairment of the eyes, vision loss, it 
appears that the evidence before VA at the time of the last 
final decision in May 1976 included the Veteran's service 
treatment and personnel records, VA treatment records, report 
of VA examination conducted in December 1975, and the 
Veteran's own statements.  The RO found that while the 
Veteran's service treatment records indicated that two 
foreign bodies were removed from his right eye, he was not 
seen again during service for an eye complaint and he did not 
demonstrate a current eye condition.  The Veteran's claim of 
entitlement to service connection for an eye condition was 
denied.  The May 1976 rating decision was not appealed and 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Newly received evidence relevant to the Veteran's claim of 
entitlement to service connection for impairment of the eyes, 
vision loss, received since May 1976 includes private and VA 
treatment records, report of examination ordered by the SSA 
dated in August 1988, report of VA examination dated in July 
2007, and the statements of the Veteran and his fellow 
service members. 

The Board finds that the evidence as to the Veteran's claim 
of entitlement to service connection for impairment of the 
eyes, vision loss, received since the last final decision in 
May 1976 is new in that it was not previously considered by 
agency decision makers, or cumulative or redundant of other 
evidence of record.  The evidence is also material in that it 
relates to an unestablished fact, specifically, current 
evidence of an eye condition, lay statements describing an 
in-service eye injury, and an opinion as to the medical nexus 
between the Veteran's service and his impairment of the eyes, 
vision loss.

Accordingly, new and material evidence as to the Veteran's 
claims of entitlement to service connection for a back 
disorder and impairment of the eyes, vision loss, has been 
received, and such claims are reopened.

As the Board has determined that new and material evidence 
has been submitted as to the Veteran's claims of entitlement 
to service connection for a back disorder and impairment of 
the eyes, vision loss, it is necessary to consider whether 
the Veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  

In this case, as discussed above, the issue of entitlement to 
service connection for a back disorder is remanded for 
further development.  Limited to the issue of entitlement to 
service connection for impairment of the eyes, vision loss, 
the Veteran was provided sufficient notice pertaining to 
consideration of his claim.  Additionally, the Veteran 
provided arguments addressing his claim on the merits in his 
own statements.  Given that the Veteran had adequate notice 
of the applicable regulations, the Board finds that the 
Veteran would not be prejudiced by the Board's review of the 
merits of the claim of entitlement to service connection for 
impairment of the eyes, vision loss, at this time.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1131 (West 2002); 38 
C.F.R. § 3.303 (2009); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for certain chronic diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  However, in 
this case, the Veteran's impairment of the eyes, vision loss, 
has not been diagnosed as a disability for which service 
connection may be granted on a presumptive basis.  38 
U.S.C.A. §§ 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d) (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

The first requirement for service connection, medical 
evidence of a current disability, has been met.  In May 2007, 
a VA Visual Impairment Services Coordinator reported that the 
Veteran was legally blind, and that such was permanent and 
irreversible.  On VA examination in July 2007 the Veteran 
demonstrated visual impairment.  The Board notes that at the 
time of the July 2007 VA examination, the Veteran was not 
diagnosed with an impairment of the eyes, beyond that of a 
description of bilateral cataracts and his performance in 
visual acuity testing. 

The second requirement for service connection, medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury, has been met.  The 
Veteran, on numerous occasions, asserted that a kerosene 
burner exploded during service and fragments hit the right 
side of his face, including his eye.  Two of the Veteran's 
fellow service members offered statements, dated in May 2006 
and April 2007, respectively, asserting that the Veteran was 
involved in an explosion.   

The Veteran's service treatment records dated in May 1956 
indicate that two free-floating foreign bodies were removed 
from his right eye.  Report of Medical Examination dated in 
September 1957 and conducted for the purpose of separation 
from service, however, is silent for any report or diagnosis 
of an eye condition.  

While the Veteran's service treatment records are silent for 
report or treatment related to an explosion, such records 
indicate that foreign bodies were removed from his right eye.  
Thus, there is evidence of a right eye injury during service.  
Further consideration of the probative value of the 
statements submitted by the Veteran and his fellow service 
members is not required as the Board has determined that 
there is evidence of a right eye injury during service.

As to the third requirement of service connection, medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disabilities, the Board finds that the 
probative evidence of record indicates that there is no such 
nexus.
 
On VA examination in July 2007, the Veteran reported that he 
was involved in a fuel explosion and that fragments were 
removed from both eyes.  The Veteran reported that his visual 
acuity had gradually decreased since that time.  The examiner 
reviewed the Veteran's service treatment records and noted 
the instance of treatment wherein two foreign bodies were 
removed from the Veteran's right eye under topical 
anesthetic.  Results of physical examination in July 2007 of 
the Veteran's eyes were unremarkable, beyond that of 
bilateral cataracts, and no diagnoses related to impairment 
of the eyes were provided.  The examiner provided results of 
visual acuity testing.  The examiner noted the instances of 
treatment wherein the Veteran's visual acuity was previously 
measured and the assertion that the Veteran was blind.  The 
examiner opined that the Veteran's ocular examination did not 
reveal any ocular signs compatible with severely redcued 
vision.  

The examiner opined that the he couldn't relate any loss of 
vision to the Veteran's in-service treatment to remove two 
foreign bodies from his right eye.  The examiner reasoned 
that such bodies were uneventfully removed.  The examiner 
noted that such record of treatment suggests that the foreign 
bodies did not penetrate the interior of the eye and were 
removed from the superficial part of the cornea.  

The medical opinion rendered in July 2007 is credible because 
it is based on a thorough personal examination of the 
Veteran, as well as review of his available service and post-
service treatment records.  The examiner offered a reasonable 
medical basis for his conclusion.  Absent credible evidence 
to the contrary, the Board is not in a position to further 
question the results of this exam.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

The Veteran has asserted that he is entitled to service 
connection for impairment of the eyes, vision loss, because 
such is related to his period of service, specifically, the 
residuals of fragments in his right eye subsequent to an 
explosion.  The Board notes here that the Veteran is not 
competent or qualified, as a layperson, to render an opinion 
concerning medical causation.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, 
where the determinative issue is one of medical causation, 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the issue.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, 
supra.  In this regard, the Veteran, as a layperson, lacks 
the competency to opine on the etiological cause of his 
impairment of the eyes, vision loss.  The Veteran has not 
asserted that he has the specialized medical knowledge, 
training, or experience, to opine as to the etiological cause 
of his claimed disability.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, while there is probative evidence of a current eye 
condition and a right eye injury during service, there is no 
competent evidence establishing a medical nexus between 
military service and the Veteran's current impairment of the 
eyes, vision loss.  Thus, service connection for the same on 
a direct basis is not warranted.  Also, the Veteran is not 
entitled to service connection on a presumptive basis because 
he has not been diagnosed with a presumptive condition 
related to his eyes.

In sum, the weight of the probative evidence demonstrates 
that the Veteran's impairment of the eyes, vision loss, is 
not related to his service or to any incident therein.  The 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for impairment 
of the eyes, vision loss, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

The claim of entitlement to service connection for a back 
disorder is reopened.  To that extent only, the appeal is 
allowed.

The claim of entitlement to service connection for impairment 
of the eyes, vision loss, is reopened.  To that extent only, 
the appeal is allowed.

Service connection for impairment of the eyes, vision loss, 
is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim of entitlement to service connection for a back 
disorder.

The Veteran filed a VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, in April 2006.  The Veteran reported that he saw Dr. 
S. in Rome, Georgia, in February 1959 for lower back strain.  
The Veteran did not provide an address for Dr. S. and the RO 
did not attempt to associate such records with the claims 
file.  

The Board notes that while it is possible that Dr. S. may not 
be located or that records of treatment dated in 1959 may no 
longer be available, an attempt should be made to obtain and 
associate with the claims file such records.  

Because VA is on notice that there are additional records 
that may be applicable to the Veteran's claim and because 
these records may be of use in deciding the claim, these 
records are relevant and should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran filed a VA Form 21-
4142, Authorization and Consent to 
Release Information to the Department 
of Veterans Affairs, in April 2006.  
The Veteran reported that he saw Dr. S. 
in Rome, Georgia, in February 1959 for 
lower back strain.  As such, ensure 
that the Veteran provide the VA with a 
fully completed VA Form 21-4142, 
Authorization and Consent to Release 
Information, for the private treatment 
provider referred to in April 2006, Dr. 
S.  Subsequent to the return of the VA 
Form 21-4142 from the Veteran, attempt 
to obtain his private treatment 
records.  All communications with the 
Veteran and record of any attempt to 
obtain his private treatment records 
must be properly documented in the 
claims file.  If a negative response is 
received from the Veteran, or any 
treatment provider, the claims file 
must be properly documented in this 
regard.

2.  Then, after ensuring any other 
necessary development has been 
completed; readjudicate the Veteran's 
reopened claim of entitlement to 
service connection for a back disorder, 
considering any additional evidence 
added to the record.  If the action 
remains adverse to the Veteran, provide 
the Veteran and his representative with 
a supplemental statement of the case 
and allow the Veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the 
Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


